Citation Nr: 1606210	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  10-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left ankle disability to include consideration of an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Father


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to December 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran and his father testified at a hearing before a Decision Review Officer (DRO) in January 2009 and at a Board hearing in June 2012. The Board issued a decision denying this claim in March 2014. This appeal was remanded by the Court of Appeals for Veterans Claims (CAVC).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

Extraschedular consideration is raised by the record. The matter is therefore REMANDED to the Agency of Original Jurisdiction for appropriate review and referral the Director, Compensation and Pension Service pursuant to 38 C.F.R. 
§ 3.321(b)(1). 

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

On remand, the AOJ will:

1. Request the Veteran through his counsel that he submit any further medical or non-medical evidence to support his claim of an increased rating, on a schedular or extraschedular basis.

2. Undertake all appropriate development, including if necessary VA medical examinations to determine the Veteran's impairment resulting from the service-connected left ankle disorder.

3. After all development and receipt of the Veteran's response, refer the appeal to the Director of the Compensation and Pension Service for extraschedular review and decision as to an increased rating for the left ankle disorder. 

The reviewer must scrutinize all evidence of record, including but not limited to the following:

The Veteran's VA treatment records show treatment by medication and physical therapy for left ankle pain. The Veteran has also been fitted for orthotics for his ankle. In March 2001, the Veteran complained of pain in his left heel that started a few months prior when he sprained his left ankle. 

The Veteran was afforded a VA medical examination in April 2009. The Veteran reported being able to stand for 15 to 30 minutes. His gait was normal. There are no evidence of abnormal weight-bearing. The Veteran's left ankle had dorsiflexion of 0-10 degrees and plantar flexion of 0-20 degrees. There was no objective evidence of pain and no ankylosis. The Veteran's x-ray shows no definite post-traumatic findings of the left ankle. There was no deformity, no giving way, no instability, no stiffness, no weakness, no incoordination, no decreased speed of joint motion, no episodes of dislocation or subluxation, no locking episodes, no effusions, no symptoms of inflammation, no flare-ups, and no angulation. The Veteran did have pain and reduced range of motion. 

The Veteran's January 2010 VA treatment records shows that he had erythema on his ankle. 

The Veteran was afforded another VA medical examination in April 2011. There was no swelling, pain, tenderness, effusion, or crepitus. There was a full range of motion. There was a negative anterior drawer sign. There was no laxity and intact distal circulation.

At his June 2012 Travel Board hearing, the Veteran testified that his ankle is getting more painful and makes it more difficult to perform his work. He testified that he is a machinist but was promoted to a less physically demanding job. He testified that his supervisors made accommodations for him because he is a disabled veteran. He stated that they have provided him with extra padded mats in order to help with his ankle pain. He said that he leans on things and tries to "take it easy" at work. He testified that he has bought socks and massage things in order to help with his left ankle. He stated that his ankle gets worse throughout the day and that it swells up and he has reduced range of motion due to fatigue. He stated that he buys special boots that offer a lot of ankle support and that he wears braces for his ankle and thick or wool socks. He stated that his ankle locks at times. He took physical therapy for his ankle and stated that he takes off of work for his medical appointments for his left ankle. 

The Veteran was afforded another VA medical examination in November 2014. The Veteran reported no flare-ups. The Veteran's range of motion did not itself contribute to a functional loss. There was pain noted on examination, and the pain caused functional loss. There was evidence of pain with weight-bearing. There was also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue. Specifically, the Veteran had tenderness to palpation over the medial ankle of moderate severity. The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion after three repetitions. The Veteran's pain, weakness, fatigability, or incoordination significantly limited his functional ability with repeated use over a period of time. There was less movement than normal due to ankylosis, adhesions, etc.; disturbance of locomotion; and interference with standing. The Veteran's muscle strength was normal with no muscle atrophy. The examiner suspected ankle instability or dislocation. There was no laxity, and the Veteran had a mildly antalgic gait. The Veteran used braces regularly and a cane occasionally. There was no degenerative or traumatic arthritis and no crepitus. The Veteran's ankle condition impacted his ability to perform any type of occupational task because the Veteran reported difficulty with prolonged standing and walking. 

The Veteran was afforded another VA medical examination in January 2015. There was no degenerative or traumatic arthritis, and the Veteran did not report any flare-ups. Prolonged standing and walking, especially on an incline, aggravated the Veteran's ankle. Stretching exercises, heat or cold application, and medication alleviated the symptoms. The Veteran's symptoms were swelling, popping, and stiffness. The Veteran's dorsiflexion was to 0 degrees. The Veteran's plantar flexion was to 40 degrees. The Veteran's range of motion did not itself contribute to a functional loss. The examiner noted pain on examination and caused functional loss. There was evidence of pain with weight bearing. There was objective evidence of localized tenderness or pain on palpation of the Veteran's ankle. There was no objective evidence of crepitus. 

The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion. The Veteran's pain significantly limited his functional ability with repeated use over a period of time. The Veteran had normal muscle strength with no muscle atrophy and no ankylosis. The examiner did not suspect instability or dislocation. The Veteran regularly used braces and occasionally used a cane. The Veteran's ankle impacted his ability to perform occupational tasks because of difficulty with prolonged standing and prolonged walking, especially on inclines. 

3. After completion of the above, the claim should be reviewed in light of any new evidence. If the claim is not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


